Name: Commission Regulation (EEC) No 1074/88 of 22 April 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 23 . 4. 88No L 104/34 COMMISSION REGULATION (EEC) No 1074/88 of 22 April 1988 fixing the amount of the subsidy on oil seeds Whereas, in the absence of the target price for the 1988/89 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza, rape and sunflower seed has been obtainable only provisionally on the basis of the target price and the abatement of the subsidy for the marketing year 1987/88 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices of the 1988/89 marketing year are known, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 887/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 O and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 4018/87 (9), as last amended by Regulation (EEC) No 971 /88 (10) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4018/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (") shall be as set out in the Annexes hereto. 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (12j shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (13) for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4 . However, the amount of the subsidy in the case of advance fixing for the 1988/89 marketing year for colza, rape and sunflower will be confirmed or replaced as from 23 April 1988 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. Article 2 This Regulation shall enter into force on 23 April 1988 . (') OJ No 172, 30 . 9 . 11*66, p. 3UZi/ 66. (2) OJ No L 377, 31 . 12. 1987, p. 30 . O OJ No L 164, 24. 6 . 1985, p. 11 . ( «) OJ No L 88 , 1 . 4. 1988, p. 6 . Is) OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 176, 1 . 7. 1987, p. 30 . f) OJ No L 183, 3 . 7 . 1987, p. 14. (8) OJ No L 183, 3 . 7. 1987, p. 16 . f) OJ No L 378 , 31 . 12. 1987, p. 27. &gt; «) OJ No L 96, 14. 4 . 1988, p. 17 . (  &gt;) OJ No L 266, 28 . 9 . 1983, p. 1 . (&gt; 2) OJ No L 53, 1 . 3 . 1986, p . 47. 13 OJ No L 183 , 3 . 7 . 1987, p . 18 . 23 . 4. 88 Official Journal of the European Communities No L 104/35 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 4 1st period 5 2nd period 6 3rd period 7 (') 4th period 8 (') 5th period 9 (') 0,000 0,000 24,316 0,000 0,000 24,967 0,000 0,000 25,166 0,000 0,000 21,787 0,000 0,000 21,571 0,000 0,000 21,571 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed : 59,05 65,58 1 165,33 175,94 210,16 19,555 14,547 36 841 2 213,73 60,59 67,31 1 196,68 180.90 215.91 20,107 14,997 37 912 2 287,10 61,06 67,83 1 206,29 182,22 217,68 20,278 15,146 38 128 2 316,73 51,87 58,33 1 043,10 156,24 ' 188,00 17,411 12,874 32 479 1 834,78 51,36 57,77 1 032,67 154,54 . 186,07 17,222 12,713 32 102 1 793,82 . 51,67 58,08 1 027,84 155,25 184,27 17,141 12,585 31 899 1 725,57 0,00 3 708,22 0,00 3 808,64 0,00 3 838,13 0,00 3 304,12 0,00 3 270,59 0,00 3 240,98  in Portugal (Esc) 0,00 4 670,00 0,00 4 780,85 0,00 4 815,49 0,00 4 208,16 0,00 4 166,76  in another Member State (Esc) 0,00 4 120,35 () Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. 23 . 4. 88 No L 104/36 Official Journal of the European Communities ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 4 1st period 5 2nd period 6 3rd period 7 0 4th period 8 (&gt;) 5th period -9 (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2,500 2,500 26,816 2,500 2,500 27,467 2,500 2,500 27,666 2,500 2,500 24,287 2,500 2,500 24,071 2,500 1 2,500 24,071 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  ¢ Italy (Lit)   Greece (Dr) 65,02 72,26 1 285,50 194,63 232,05 21,633 16,187 40 834 2 534,58 66,55 73,99 1 316,84 199,59 237,79 22,185 16,637 41 904 2 607,95 67,03 74,52 1 326,45 200,91 239,57 22,356 16,786 42 120 2 637,58 57,77 64,95 1 163,27 174,93 209,88 19,490 14,515 36 471 2 155,63 57,26 64,39 1 152,83 173,23 207,96 19,301 14,353 36 094 2 114,67 57,57 64,69 1 148,00 173,94 206,16 19,219 14,225 35 891 2 046,42 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 385,53 4 093,75 385,53 4 194,18 385,53 4 223,66 385,53 3 689,65 385,53 3 656,12 385,53 3 626,51 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 429,31 5 099,32 429,31 5 210,16 429,31 5 244,81 429,31 4 637,48 429,31 4 596,08 429,31 4 549,66 (  ) Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. 23 . 4. 88 Official Journal of the European Communities No L 104/37 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 (') 3,440 0,000 34,244 3,440 0,000 34,529 3,440 0,000 34,457 3,440 0,000 34,313 3,440 0,000 30,858 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)   in another Member State (Pta) (c) Seed harvested in Portugal and processed : 82,84 92,18 1 642,17 249,55 296,80 27,739 20,914 52 488 3 393,07 83,54 92,95 1 655,83 251,61 299,26 27,968 21,084 52 917 3 390,30 83,38 92,76 1 652,35 250,76 298,62 27,902 21,030 52 646 3 367,68 83,16 92,50 1 644,68 249,09 297,33 27,741 20,923 52 205 3 327,05 73,34 82,43 1 478,58 223,20 267,06 24,862 18,643 46 666 2 874,81 530,49 4 050,47 530,49 4 094,40 530,49 4 081,83 530,49 4 044,78 530,49 3 511,83  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 771,84 6 575,84 4 008,04 6 575,84 0,00 6 812,17 6 614,99 4 051,97 6 614,99 0,00 6 794,19 6 597,54 4 039,40 6 597,54 0,00 6 747,86 6 552,55 4 002,35 6 552,55 0,00 6 133,91 5 956,36 3 468,30 5 956,36 3. Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,029807. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 5th period 9 DM 2,075470 2,070460 2,065420 2,060540 2,060540 2,045820 Fl 2,329090 2,324900 2,320570 2,316380 2,316380 2,304220 Bfrs/Lfrs 43,416300 43,409000 43,396900 43,387400 43,387400 43,367800 FF 7,043210 7,054590 7,067030 7,079060 7,079060 7,118470 Dkr 7,968780 7,991070 8,009510 8,028440 8,028440 8,092440 £Irl 0,777734 0,777529 0,777588 0,777657 0,777657 0,777886 £ 0,662549 0,663988 0,665190 0,666417 0,666417 0,670454 Lit 1 540,39 1 546,08 1 552,64 1 558,79 1 558,79 1 574,31 Dr Esc Pta 166,61800 169,86400 137,75700 167,97900 170,78600 138,21200 169,60600 171,67900 138,65600 171,24100 172,56900 139,04700 171,24100 172,56900 139,04700 176,81100 175,34800 140,30400